EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Leason on 12/29/2021.

The application has been amended as follows: 
1. (Currently Amended) A sock for preventing ankle injury of a subject, comprising: 
a sock body which includes a leg section and a foot section, 
a first fixation band positioned in the leg section and oriented in a transverse direction perpendicular to a longitudinal orientation of the leg applying a first zone of high compression configured to contour the leg, a fixation band having a single or double U-shape, 
a second band positioned at the foot section applying a second zone of high compression positioned to match a back of the ankle of the subject and configured to minimize adduction/abduction movements of the subject; 
a third band positioned at a third zone of high compression joining the subject leg section and foot section, the third band having two parts coupled in an X-shape with one end at the fixation band and contouring the plant of the foot 
a fourth vertical band coupling the first and second bands in a region of moderate compression, the fourth band laterally adjacent to a peroneal alignment path of the subject ending at the fixation band, 
wherein remaining zones are low compression zones such that said low compression is lower compression than said high compression and such that said moderate compression is between said low and high compression;
wherein the compression between the leg section and the foot section is heterogeneous; 
wherein the compression in the leg section is less than the compression in the foot section 

2. (Cancelled) 

3. (Previously Presented) The sock according to claim 1, wherein a magnitude of compression of the zone of high compression is at least 30 mmHg.  

4. (Previously Presented) The sock according to claim 1, wherein a magnitude of compression of the zone of high compression varies between 22 to 30 mmHg.  



6. (Previously Presented) The sock according to claim 1, wherein a magnitude of compression of the low compression varies between 14 to 18 mmHg.  

7. (Cancelled)  

8. (Cancelled)  

9. (Previously Presented) The sock according to claim 1, further comprising a non-slipping area in a plant of the foot section.  

10. (Previously Presented) The sock according to claim 1, wherein the sock comprises a resilient elastic material and a natural or synthetic fibre.  

11. (Previously Presented) The sock according to claim 10, wherein the natural or synthetic fibre is selected from the group consisting of: cotton, wool. silk, microfiber. polyamide, and combinations thereof.  

12. (Previously Presented) The sock according to claim 10, wherein the resilient elastic material is selected from the group consisting of: natural latex. a polyurethane-polyurea 

13. (Previously Presented) The sock according to claim 10, wherein the sock is composed of a mixture of 4-7% (w/w) of elastane and 93-96% of polyamide fibres.  

14. (Previously Presented) The sock according to claim 1, further comprising a section for toes.  

15. (Previously Presented) The sock according to claim 1, wherein the leg section extends until a knee of the subject.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and hindsight reasoning.
Specifically, a sock having the bands claimed with compressing decreasing pressure form the foot section to the leg section of the sock body.
Lida (US 2016/026462), Jones (US 2016/0166419), Matthews (US 2012/0071806) and Mitsuno (US 2011/0314591), as well as any other reference of prior art of record, do not disclose, teach, or fairly suggest the combination as claimed; thus, such a combination would only be arrived at using improper hindsight reasoning using information and knowledge gleaned only from Applicant's disclosure.
Therefore, claims 1, 3-6, 9-15 have been determined allowable over the prior art because the combination as claimed would only be arrived at by improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732